CaSe: 5219-CV-00991-.]RA DOC #Z 1-2 Filed: 05/03/19 l Of lO. Page|D #Z 7

BRADLEY GRIFFITH
1140 E. Main Street
Ravenna, Ohio 44266

Plaintiff

VS.

PORTAGE COUNTY
449 S. Meridian Street
Ravenna, OH 44266

and

DAVID W. DOAK, individually and
in his official capacity as Sheriff of

Portage County

Pcrtage County Justice Center

8240 Inflrmary Road
Ravenna, OH 44266

and

PORTAGE COUNTY SHERIFF’S OFFICE
C/O Portage County Justice Center

8240 lnflrmary Road
Ravenna, OH 44266

and

PORTAGE COUNTY JUSTICE CENTER
A.K.A. Portage County Jail

8240 Inflrrnary Road
Ravenna, OH 44266

 

 

Fu.so
coum ol= common PLEAS
APR 1 9 2019

JlLL FANKHAUSER, Clerk
PORTAGE COUNTV, OH

 

IN THE COURT OF COMMON PLEAS
PORTAGE COUNTY, OHIO

\/\./\/\./\/\/\_/\/`/\_/\/\/\/V\/V\/V\/VVVVVVVVVVVV\/V\/

C'fis`f2@0190\100321

JUDGE

JUDGE BECKV L. DOHERTY

COMPLAINT WITH JURY DEMAND

(Other Civil)

 

Case: 5:19-CV-00991-.]RA Doc #:

PORTAGE COUNTY BOARD OF
COMMISSIONERS, individually and in
their official capacities

449 South Meridian Street
Administration Building 7th Floor
Ravenna, OH 44266

and

VICKI KLTNE, individually and in her
official capacity as a member of the
Portage County Board of Commissioners
449 South Meridian Street
Administration Building 7th Floor
Ravenna, OH 44266

and

KATHLEEN CLYDE, individually and in
her official capacity as a member of the
Portage County Board of Commissioners
449 South Meridian Street

Administration Building 7th Floor
Ravenna, OH 44266

and

SABRINA CHRISTIAN-BENNETT,
individually and in her official capacity
as a member of the Portage County Board
of Commissioners

449 South Meridian Street
Administration Building 7th Floor
Ravenna, OH 44266

and

NATHANIEL KYLE CREW
1227 North Road SE
Warren, Ohio 44484

and

1-2 Filed: 05/03/19 2 Of lO. Page|D #Z 8

VVV\/\/\/\./\_/\./V\_/\/\./\_/\/\/\_/\/\_/\_/\/\_/\./V\/\_/\_/\/\_/V\/\_/V\/\/V\/\/V\/VVV

CaSe: 5219-CV-00991-.]RA DOC #Z 1-2 Filed: 05/03/19 3 Of lO. Page|D #Z 9

JOHN DOE ENTITIES #1-10
Whose Exact Names and Addressess
Cannot Be Ascertained At

The Present Time

Defendants

v\./\./V\/V

Plaintiff, Bradley Griffith (“Plaintiff”), for his Complaint against the defendants, Portage
County, David W. Doak (“Doak”), individually and in his official capacity as Sheriff of Portage
County, the Portage County Sheriff`s Office (the “Sherist Office”), the Portage County Justice
Center, aka the Portage County Jail (the “Jail”), the Portage County Board of Commissioners (the
“Board”), and Portage County Commissioners Vicki A. Kline (“Kline”), Kathleen Clyde
(“Clyde”), and Sabrina Christian-Bennett (“Christian-Bennett”), individually and in their official
capacities as members of the Board (collectively referred to as “Commissioners”), Nathaniel Kyle
Crew (“Crew”), and John Doe Entities #l-l() (“John Doe Entities”) (collectively referred to as

“Defendants”), states and avers as follows:

FIRST CLAIM (Negl_igence/Breach of Duties)
l. Plaintiff at all material times herein, Was a resident of Portage County, State of
Ohio.
2. At all times relevant, including but not limited to April 22, 2018, Doak operated
and controlled the Jail, along With the Board and its commissioners, Kline, Clyde, and Christian-

Bennett, and the deputies, employees, and/or agents of the Sheriff’ s Office and Jail and/or of

Portage County.
3. At all times relevant Doak, the Board and its commissioners, Kline, Clyde, and

Christian-Bennett, and the deputies, employees, agents, and/or other personnel and staff members

CaSe: 5219-CV-00991-.]RA DOC #Z 1-2 Filed: 05/03/19 4 Of lO. Page|D #Z 10

of the Sherist Office and/or Jail, were acting in their official capacities and under color of state
law, and were employed by, and/or were the agents of, the Sheriff` s Office and/ or Jail and/or of
Portage County, which is vicariously responsible for their conduct, acts and omissions

4. On or about April 22, 2018, Plaintiff and Crew were both incarcerated at the Jail
and were being held in the Jail under the custody, control, and authority of the Defendants and/or
of their deputies, employees, agents, personnel and staff.

5. Defendants and/or their deputies, employees, agents, personnel and staff of the
Sheriff’ s Office and/or Jail had a constitutional duty to provide humane conditions of
confinement to its prisoners.

6. Defendants and/or their deputies, employees, agents, personnel and staff also had
a duty to take reasonable measures to guarantee the safety of its prisoners (including specifically,
but not limited to, the Plaintiff), which included, among other things, protecting its prisoners
from violence at the hands of other prisoners

7. The Defendants also had a duty to properly train and supervise their deputies,
employees, agents, personnel and staff, which the Defendants breached.

8. Pursuant to official policies, practices and customs of the Defendants and/or of
their deputies, employees, agents, personnel and staff, on or about April 22, 2018, and/or due to
the Defendants’ failures to properly train and supervise their deputies, employees, agents,
personnel and staff, Plaintiff and Crew were placed in an overcrowded common area of the Jail,
along with approximately 60-80 other prisoners, without the common area being properly staffed,
monitored or supervised by the Defendants and/or by their deputies, employees, agents,
personnel and/or staff.

9. Pursuant to official policies, practices, and customs of the Defendants and/or of

CaSe: 5219-CV-00991-.]RA DOC #Z 1-2 Filed: 05/03/19 5 Of lO. Page|D #Z 11

their deputies, employees, agents, personnel and staff, and/or due to the Defendants’ failures to
properly train and supervise their deputies, employees, agents, personnel and staff, this common
area of the Jail also was equipped with a microwave, the use of which was also not properly
monitored or supervised by Defendants and/or by their employees, agents, personnel and/or staff,
and which was readily and freely available for unfettered use by the Jail’s inmates, including
Crew.

10. Defendants and/or their deputies, employees, agents, personnel and staff knew
that there was a microwave in the common area of the jail, and they also knew or should have
known that providing prisoners with unfettered and improperly monitored and unsupervised
access and use of a microwave was inappropriate and dangerous, and a threat to the safety of its
prisoners, since it was entirely foreseeable that a prisoner could use the microwave so as to
dangerously over heat an object or liquid and to use such an overheated object or liquid as a
weapon against another prisoner.

11. The conduct, actions and/or omissions of the Defendants and/or of their deputies,
employees, agents, personnel and/or staff, were negligent and in breach of the duties owed to
Plaintiff and were also a direct and proximate result of the policies and customs of the Sheriff’ s
Office and Jail, and/or of the Defendants’ failures to properly train and supervise their deputies,
employees, agents, personnel and staff, and/or in direct violation of generally recognized and
adhered to detention standards and policies, as providing its prisoners with unfettered and
improperly monitored and unsupervised access and use of a microwave in an overcrowded, and
understaffed and improperly monitored and supervised common area of the Jail, was
inappropriate and dangerous, and a threat to the safety of its prisoners, as it was entirely

foreseeable that a prisoner could use the microwave so as to dangerously over heat an object or

CaSe: 5219-CV-00991-.]RA DOC #Z 1-2 Filed: 05/03/19 6 Of lO. Page|D #Z 12

liquid and use it as a weapon against another prisoner, just as was done by Crew to Plaintiff.

12. The official policies, practices and customs of, and actions of, the Defendants
and/or of their deputies, employees, agents, personnel and/or staff, and/or the Defendants’
failures to properly train and supervise their deputies, employees, agents, personnel and staff,
also constituted a knowing disregard of, and willful and deliberate indifference to, the safety of
Plaintiff and renders the Defendants liable to Plaintiff for both compensatory and punitive
damages as a result of the injuries he sustained on April 22, 2018, as set forth further below.

13. On or about April 22, 2018, Crew used the microwave located in the Jail’s
common area to heat up water for approximately 10 minutes until it reached a dangerously hot
and/or boiling level. Crew then threw and/or spilled the hot water on Plaintiff` s face, head and
neck areas causing Plaintiff to sustain severe and permanent inj uries, including, but not limited
to, first and/or second degree burns to his head, face, neck, and left ear, and a hearing loss in his
left ear, as well as pain and suffering, mental anguish, emotional distress, a loss of enjoyment of
life, and a loss of his ability to perform his normal and everyday activities.

14. The aforesaid injuries sustained by Plaintiff are permanent in nature and as a
result of said injuries, Plaintiff has incurred substantial medical bills and he expects to incur
further medical bills in the future, as well as further pain and suffering, mental anguish,
emotional distress, and loss of enjoyment of life, and of his ability to perform his normal and
everyday activities, in the future.

15. The aforesaid injuries sustained by Plaintiff were directly and proximately caused
by the failure of the Defendants and/or of their deputies, employees, agents, personnel and/or staff
to take reasonable measures to guarantee the safety of its prisoners in general and of Plaintiff in

particular, and by their failure to take reasonable measures to control prisoner Crew, which would

CaSe: 5219-CV-00991-.]RA DOC #Z 1-2 Filed: 05/03/19 7 Of 10. Page|D #Z 13

have prevented Crew from causing physical harm to Plaintiff, and by the official policies,
practices and customs of, and/or negligence of, the Defendants and/or of their deputies,
employees, agents, personnel and/or staff, and/or by their breaches of the duties owed to Plaintiff,
which included, but not by means of limitation, the Defendants’ failures to properly train and
supervise their deputies, employees, agents, personnel and staff, the overcrowding of the common
area of the Jail, the failure to properly staff, monitor or supervise the common area of the Jail, and
the equipping of the common area of the Jail with a microwave, the use of which was also not
properly monitored or supervised by Defendants and/or by their employees, agents, personnel
and/or staff, and which was readily and freely available for unfettered use by the Jail’s inmates,

including Crew.
SECOND CLAIM (Statutorv Violation)

16. Plaintiff incorporates all of the allegations contained in the FIRST CLAIM as
though fully rewritten herein.

17. Ohio Revised Code (“O.R.C.”) § 311.05 expressly imposes liability on a county
sheriff, such as Doak, for the negligence of his deputies and for “the neglect of duty or
misconduct in office of any of his deputies if he orders, has prior knowledge of, participates in,
acts in reckless disregard of, or ratifies the neglect of duty or misconduct in office of the deputy.”

18. Doak breached his duties under O.R.C. § 311.05 because he had prior knowledge
of, and knew or should have known, inter alia, the facts that the common area of the Jail was
overcrowded and improperly staffed, monitored and/or supervised by his deputies, employees,
agents, personnel, and/or staff, and that there was a microwave in the common area of the jail,
the use of which also not properly monitored or supervised, and which posed a threat to the

safety of its prisoners, as it was entirely foreseeable that a prisoner could use the microwave so as

CaSe: 5219-CV-00991-.]RA DOC #Z 1-2 Filed: 05/03/19 8 Of 10. Page|D #Z 14

to dangerously over heat an object or liquid and use it as a weapon against another prisoner, just
as was done by Crew to Plaintiff.

19. Doak also violated O.R.C. § 311.05 by issuing orders, and/or by otherwise
participating in actions and conduct, and/or engaging in acts in that were in reckless disregard of
the safety of his prisoners, which led to and caused the common area of the Jail to be
overcrowded and improperly staffed, monitored and/or supervised by his deputies, employees,
agents, personnel, and/or staff, and which led to the placement of a microwave in the common
area of the jail, and thereafter Doak also acquiesced in and/or participated in and/or ratified the
continued presence of the microwave in the common area of the Jail, even though the microwave
was a foreseeable potentially dangerous instrumentality in the hands of criminals and prisoners,
such as Crew.

20. Doak’s breaches and violations of O.R.C. § 311.05 were a direct and proximate
cause of Crew’s use of the microwave located in the Jail’s common area on April 22, 2018 to
heat up water for approximately 10 minutes until it reached a dangerously hot and/or boiling
level and of Crew then throwing that hot water on Plaintiff s face, and were also a direct and
proximate cause of Plaintiff’s severe and permanent injuries, and other damages previously set

forth above in the previous Claims of this Complaint.

THIRD CLAIM (Constitutional and Federal Violations)

21. Plaintiff incorporates all of the allegations contained in the FIRST and SECOND
CLAIMS as though fully rewritten herein.

22. The practices, policies and customs, breaches of duty, conduct, and actions of the
Defendants and/or their deputies, employees, agents, personnel and staff, as set forth above in the

First and Second Claims of this Complaint, also constituted a violation of 42 United States Code

CaSe: 5219-CV-00991-.]RA DOC #Z 1-2 Filed: 05/03/19 9 Of 10. Page|D #Z 15

(“U.S.C”) § 1983, et seq., and a violation of Plaintiff’ s Eighth and Fourteenth Amendment rights,
and constituted cruel and unusual punishment towards Plaintiff.

23. As a direct and proximate cause and result of the Defendants’ and/or their
deputies’, employees’, agents’, personnel’s and staff’ s violations of 42 U.S.C § 1983, et seq., and
violations of Plaintiff’s Eighth and Fourteenth Amendment rights, Plaintiff suffered severe and
permanent injuries, and other injuries and damages, as previously set forth herein, all of which he
expects to continue indefinitely the future.

FOURTH CLAIM jAssault and Batte_r_'y[

24. Plaintiff incorporates all of the allegations contained in the FIRST, SECOND and
THIRD CLAIMS as though fully rewritten herein.

25. On or about April 22, 2018, while Plaintiff and Crew were both incarcerated at the
Jail, Plaintiff was physically assaulted and battered by Crew on the premises of said Jail. Said
assault and battery was done wantonly, willfully, and/or intentionally, with malice, and/or with
reckless and conscious disregard of Plaintiff’ s rights and safety.

26. As a direct and proximate cause and result of the above assault and battery,
Plaintiff suffered severe and permanent injuries, and other damages, as previously set forth
herein, including, but not by means of limitation, neck, ear, facial burns and a hearing loss, and
severe pain and suffering, all of which he expects to continue indefinitely the future.

27. As a direct and proximate cause and result of the aforesaid assault and battery,
Plaintiff also suffered mental anguish and emotional distress, permanent injuries, a loss of
enjoyment of life, and a loss of his ability to perform his normal and everyday activities, and he
also incurred substantial medical expenses, all of which he also expects to continue indefinitely

into the future.

CaSe: 5219-CV-00991-.]RA DOC #Z 1-2 Filed: 05/03/19 10 Of10. Page|D #Z 16

FIFTH CLAIM (John Doe Entities)

28. Plaintiff incorporates all of the allegations contained in the FIRST, SECOND,
THIRD, AND FOURTH CLAIMS as though fully rewritten herein.

29. The John Doe Entities are entities whose names and addresses presently unknown
and could not be discovered prior to the filing of this Complaint with reasonable and due
diligence and for which contribution may be apportioned Plaintiff alleges that the John Doe
Entities are entities whose negligence, and/or other wrongful acts or omissions, may have
proximately contributed to this incident. If, in fact, evidence discloses a claim to be asserted
against the John Doe Entities, Plaintiff’ s Complaint will be amended pursuant to the applicable
rules of Civil Procedure upon identification of such entities.

WHEREFORE, Plaintiff respectfully requests that a jury be empaneled to try the facts at
issue and that judgment be rendered against Defendants, jointly and severally, for both
compensatory and punitive damages in amounts in excess of Twenty-Five Thousand Dollars

($25,000.00), together with attorney fees, interest and costs.

AEL 1. sHC;-Exi:<?gdmss)
m apero@shap . om
RIAN GREEN (0063921)
bgreen@shaperolaw.com
JAMES MARX (0038999)
j marx@shaperolaw.com
SEAN BURKE (0087214)
sburke@shar)erolaw.com
Signature Square II, Suite 220
25101 Chagrin Boulevard
Beachwood, Ohio 44122

P: (216) 831-5100 F: (216) 831-9467
Counselfor Plaintiff

  
    

 

